From: John Hyman

To:

cc: John Hyman; ceo@telegram.org; Ilya Perekopsky; Shyam Parekh
Sent: 1/19/2018 8:04:30 AM

Subject: Re: Telegram Private Placement Update

Further to our discussion I m confirming your allocation of 30 million usd -we re delighted with your support
John

On 19 Jan 2018, at 02:08, wrote:

Thank you John. Unfortunately this is less than our | | fund can commit. Pls let me know when you are available
to speak by phone to discuss.

On Jan 18, 2018, at 5:51 PM, John Hyman <hyman@telegram.org> wrote:

 

Thank you for the support you have shown to the Telegram Open Network and for committing to subscribe for
Grams in the Pre-Sale.

In response to your interest, we are proposing an allocation of 15 million USD and look forward to completing this
subscription with you. Attached you will find a document outlining the process from now until payment and also
containing the purchase agreement, along with an updated copy of the primer, technical white paper, and risk factors.

Once again, we thank you for your support. Please feel free to reach out to us if you require any guidance during the
remainder of the process.

Regards,
John

<Process Memorandum, KYC Form and Purchase Agreement.pdf>
<Pre-Sale Primer.pdf>

<Technical White Paper (Appendix A to Pre-Sale Primer).pdf>
<Risk Factors (Appendix B to Pre-Sale Primer).pdt>

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER EE 000745
